Case: 14-3046    Document: 14     Page: 1   Filed: 03/27/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 FRANCINE NESBARY,
                      Petitioner,

                             v.

         DEPARTMENT OF THE TREASURY,
                   Respondent.
              ______________________

                        2014-3046
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-13-0588-I-1.
                 ______________________

                      ON MOTION
                  ______________________

  Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
 PER CURIAM.
                        ORDER
     The Department of the Treasury moves to dismiss
 this petition for review as untimely. Francine Nesbary
 submits a response opposing the motion to dismiss.
     A September 11, 2013 initial Merit Systems Protec-
 tion Board decision dismissed Nesbary’s appeal for lack of
 jurisdiction. Nesbary did not request full Board review
Case: 14-3046         Document: 14   Page: 2     Filed: 03/27/2014



 2                                        NESBARY   v. TREASURY



 and the decision became final on October 16, 2013. The
 court received her petition for review on December 17,
 2013, which was 62 days after the Board decision became
 final. Because the due date for the petition, December 15,
 fell on a Sunday, the petition would have been timely if
 received on or before December 16.
      To be timely, the court must receive the petition for
 review no later than 60 calendar days after the date the
 initial decision becomes final.          See 5 U.S.C.
 § 7703(b)(1)(A); 5 C.F.R. § 1201.113. This filing period is
 “statutory, mandatory, [and] jurisdictional” and the court
 does not have the authority to waive the requirements.
 Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir.
 1984); Pinat v. Office of Personnel Management, 931 F.2d
1544, 1546 (Fed. Cir. 1991); see also Fed. R. App. P.
 26(b)(2).
     Because Nesbary’s petition for review as to the under-
 lying decision was filed past the statutory deadline, we
 must dismiss the petition.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to dismiss is granted. The petition is
 dismissed.
       (2) All other pending motions are denied as moot.
       (3) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s26
 ISSUED AS A MANDATE: March 27, 2014